Citation Nr: 0822805	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-12 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the character of the appellant's service is a bar to 
VA benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The appellant had active service from April 1966 to April 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1970 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The appellant subsequently relocated, 
and the case was transferred to the RO in Fort Harrison, 
Montana.  

An administrative decision characterizing the appellant's 
discharge as dishonorable was first issued in August 1970, in 
response to an inquiry by the state of New York when the 
appellant applied there for unemployment benefits.  The 
appellant was not notified of that decision until November 
1997, after he filed a claim for compensation with VA.  
Because he did not have an opportunity to appeal the 1970 
decision, the Board finds that his January 1998 notice of 
disagreement is in fact a disagreement with the 1970 
decision.  The RO issued a statement of the case in April 
2006, and the appellant submitted a timely appeal.  Thus, the 
matter currently before the Board is whether the August 1970 
determination of the character of the appellant's discharge 
as dishonorable is correct.  The issue of whether new and 
material evidence has been offered to reopen the claim is not 
before the Board, since the decision never became final and 
remains open.


FINDINGS OF FACT

1.  The appellant was absent without official leave (AWOL ) 
from May 28, 1968 to July 18, 1968, and from September 24, 
1969 to January 9, 1970, and he was dropped from the rolls 
during both absences.

2.  The appellant was convicted of five counts of negligent 
homicide in a general court martial in February 1969, and 
served six months in confinement.

3.  The appellant was convicted of AWOL by a special court 
martial in February 1970, and served 2 months in confinement.

4.  The appellant was not insane at the time of his 
misconduct in service.  

CONCLUSION OF LAW

The character of the appellant's discharge is dishonorable 
and is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 
5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 
3.102, 3.159, 3.354, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.  However, in an October 1997 
letter, the RO informed the appellant of the provisions of 38 
C.F.R. § 3.12, which identifies the criteria that must be met 
before he would be eligible to apply for VA benefits.

The appellant has been provided the opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  VA has associated with the claims folder the 
appellant's service administrative records, service medical 
records (SMRs), reports from private counselors, VA treatment 
records, and lay statements.  The appellant has indicated 
that there is additional evidence pertinent to his claim 
which has not been associated with the file.  Specifically, 
he alleges that he received psychiatric treatment on December 
24, 1968, for which there should be a record in his SMRs.  
This record has not been located; however, as discussed 
below, even if available, the evidence would be insufficient 
to change the outcome of the case.  The Board finds that 
there is sufficient evidence to make a determination in this 
case, and the appellant is not prejudiced by a decision at 
this time.  


Discussion

The appellant was discharged in April 1970 under other than 
honorable conditions.  In December 1997, the appellant 
requested an upgrade of his discharge from the Army Board of 
Correction of Military Records (Board of Corrections), but 
that request was denied.  He is seeking compensation from VA 
for post-traumatic stress disorder (PTSD), which he contends 
he suffers as a result of his military service.  The veteran 
underwent a VA examination in November 1997, in which he was 
diagnosed with PTSD, alcohol dependence in remission, and 
personality disorder.  

When a former servicemember is seeking VA benefits, it first 
must be shown that the service member has attained the status 
of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  A discharge or release based on 
willful and persistent misconduct is the equivalent of a 
dishonorable discharge in that it is a bar to payment of VA 
benefits.  38 C.F.R. § 3.12(d).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time he engaged in misconduct.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  A discharge for a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's discharge from service was under dishonorable 
conditions and is a bar to VA benefits.  The record shows 
that the appellant was AWOL from May 28, 1968 to July 18, 
1968.  In February 1969, he was convicted of five counts of 
negligent homicide by a general court martial and sentenced 
to six months confinement.  The appellant was again AWOL from 
September 24, 1969 to January 9, 1970.  In February 1970, he 
was convicted of AWOL by a special court marital and 
sentenced to two months confinement.  He was thereafter 
discharged from service under other than honorable conditions 
in April 1970.  His service personnel records show that he 
accumulated 320 days of bad time during his enlistment.  

The Court of Appeals for Veterans Claims (CAVC) has found 
that an unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  In this case, the Board notes that the appellant was 
absent from duty multiple times and for lengthy periods, and 
he has not presented any extenuating circumstances which 
might mitigate the offenses.  He reported that he was very 
upset by his cousin's death, which occurred while the 
appellant was on leave before his first absence.  However, 
this event does not constitute a valid excuse for being 
absent from duty for almost two months.  Furthermore, he has 
provided no explanation for his second AWOL which lasted more 
than three months.  In addition to his unauthorized absences, 
the veteran was convicted by general court martial of driving 
while intoxicated and causing the death of five civilians in 
Vietnam.  The Board finds that the appellant's absences and 
other offenses were accomplished by his own volition and were 
repetitive, thereby constituting misconduct that was both 
willful and persistent.

The appellant has submitted statements from counselors and a 
family member, along with a record of recent hospitalization, 
which suggest that he suffered from psychological disorders 
before he first went AWOL or even before he entered service.  
These statements allege that he came from a dysfunctional 
family and was sexually abused as a child, which led him to 
become an alcoholic by age fifteen.  Submission of this 
evidence appears to advance an argument that the appellant 
was insane at the time he committed acts of misconduct.  

There is no evidence that the appellant was found to be 
insane or incompetent at any time during military service.  
The appellant underwent a mental hygiene evaluation in 
February 1970 in anticipation of the special court martial, 
in which he was found to be "so far free from mental defect, 
disease, or derangement as to be able, concerning the 
particular acts charged, both to distinguish right from wrong 
and to adhere to the right."  At that time, he was diagnosed 
with emotionally unstable personality, chronic, severe, 
manifested by impusive behavior and poor impulse control.  
Although he was found to have marked impairment for further 
military duty, he was judged mentally responsible and capable 
of understanding judicial proceedings.  The appellant's 
separation physical examination in February 1970 also notes 
that his psychiatric evaluation was normal.  

There is evidence that the appellant received psychiatric 
treatment in Vietnam.  The mental hygiene report discussed 
above noted that the appellant had "received psychiatric 
attention" in Vietnam after he fired his M-16 inside a tent 
on an unspecified date.  The appellant reported to his 
counselor that this incident occurred sometime prior to April 
1968.  The appellant also reported that he was treated by a 
mental health professional on December 24, 1968, shortly 
before the truck accident for which he was court martialed.  
His account is supported by a memorandum of consideration 
drafted by the Board of Correction in its review of the 
appellant's military records when determining whether to 
upgrade his discharge.  

There are no records of this treatment in his SMRs; however, 
the Board finds that these treatment records are not required 
to determine that the appellant was not insane at the time of 
his misconduct.  It can be assumed that he was not expressly 
found to be insane at the time of either treatment session 
because in both cases he was released afterward.  The Board 
or Correction noted that, after he was found intoxicated and 
crying in his room in December 1968, the appellant was 
examined and found to be "normal" and was released, 
although he was relieved of duty for the rest of the day 
because of "his alcohol consumption and his mental state."  
When the appellant reported the shooting incident to his 
counselor, he did not claim to have been hospitalized or 
otherwise restrained afterward.  The fact that this treatment 
occurred may be conceded, yet the circumstances do not 
indicate that the appellant was insane or incompetent at 
those times.  

The appellant's private counselors have opined that he was 
already suffering from PTSD before he went AWOL in May 1968.  
This diagnosis appears to be based solely on the appellant's 
memories of his thoughts and behavior almost forty years, as 
there is no evidence of psychiatric evaluation or treatment 
from that time, other than the 1970 examination which found 
him competent.  In any event, even if it were conclusively 
shown that the appellant had PTSD in 1968, that fact alone 
would not establish that he was insane and therefore not 
responsible for his misconduct.  Moreover, the appellant was 
later expressly found to be "free from mental defect, 
disease, or derangement" and to be able to distinguish right 
from wrong.  The evidence of record clearly supports a 
finding that the appellant was not insane at the time he 
committed acts of misconduct.  

In December 2004, the appellant was notified that, because he 
did not satisfactorily complete the initial period of service 
for which he was obligated, his entire time in service is 
regarded as one term, and his discharge under other than 
honorable conditions applies to the entire period of service.  
In a November 2005 statement and in his April 2006 
substantive appeal, the appellant notes that he was honorably 
discharged in April 1967, and he insists that he therefore 
has two periods of service, one of which is honorable.  He 
asserts that he should be eligible for benefits based on that 
period.

Service records reflect that the appellant enlisted in April 
1966 for a period of three years, which would have been 
completed in April 1969.  After one year, he elected to 
extend his period of service.  He received a Form DD-214 in 
April 1967 indicating that he was being discharged for 
immediate reenlistment and that his service to that point was 
honorable.  The following day, he reenlisted for an 
additional six-year period, which would have terminated in 
April 1973.  

A discharge for the purpose of reenlisting is a conditional 
discharge if it is issued prior to the date the person was 
eligible for discharge under any criteria in effect.  
38 C.F.R. § 3.13(a)(3) (2007).  In such cases, the entire 
period, including the curtailed enlistment and the subsequent 
reenlistment, constitutes one period of service, and 
entitlement will be determined by the character of the final 
termination.  38 C.F.R. § 3.13(b) (2007).  However, if the 
person served the period of time he or she was obligated to 
serve at the time of entry into service, was not discharged 
at that point due to an intervening reenlistment, and would 
have been eligible for a discharge or release under 
conditions other than dishonorable at that time except for 
the intervening reenlistment, he or she shall be considered 
to have been unconditionally discharged or released.  
38 C.F.R. § 3.13(c) (2007).  

The appellant's first period of AWOL and his general court 
martial occurred prior to April 1969, when his initial three-
year service obligation would have ended.  Since the 
appellant's pattern of persistent and willful misconduct 
began before the period of his initial obligation concluded, 
service which would have ended on that date cannot be 
considered to be honorable.  The appellant does have a Form 
DD-214 showing that he served honorably for one year.  
Despite this fact, by law he has only one period of service, 
from April 1967 to April 1970, and the character of discharge 
for the entire period is dishonorable.  Therefore, he is not 
entitled to VA benefits.  


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


